HEI Exhibit 10.1

 

FORM OF INDEMNITY AGREEMENT

 

This Indemnity Agreement (“Agreement”) is made as of                         ,
20    , by and between Hawaiian Electric Industries, Inc., a Hawaii corporation
(“Company”), and                                          (“Indemnitee”), an
officer and/or director of the Company.

 

Recitals

 

A.            Indemnitee is currently serving as an officer and/or director of
the Company and in such capacity has rendered valuable services to the Company.

 

B.            Section 414-250 of the Hawaii Business Corporation Act provides
that indemnification by a Hawaii corporation of directors, officers and others
which is authorized by that section shall not be exclusive of any other right to
which those indemnified may be entitled under any bylaw, agreement, vote of
shareholders or disinterested directors, or otherwise, and paragraph (f) of
Article Twelfth of the Company’s Articles of Incorporation provides that the
right to indemnification as provided in Article Twelfth shall not be exclusive
of any other right to which those seeking indemnification or those indemnified
may be entitled.

 

C.            The above statutory provision and the above provision of the
Articles of Incorporation of the Company specifically provide that they are not
exclusive and thereby contemplate that agreements may be entered into between
the Company and directors and officers of the Company with respect to
indemnification.

 

D.            In order to induce experienced and capable persons such as
Indemnitee to serve, or continue to serve, as an officer and/or director of the
Company, the Board of Directors has determined, after due consideration and
investigation of the terms and provisions of this Agreement and the various
other options available to the Company and Indemnitee in lieu hereof, that this
Agreement is reasonable and prudent and necessary and appropriate to promote and
ensure the best interests of the Company and its shareholders.

 

NOW, THEREFORE, in consideration of the premises and the services of Indemnitee
and in order to induce Indemnitee to serve, or continue to serve, as an officer
and/or director of the Company, the Company and Indemnitee do hereby agree as
follows:

 

1.             Definitions.  As used in this Agreement:

 

(a)           “Assessed Amounts” include, without limitation, the amount of any
judgments, fines, penalties, ERISA excise taxes or other amounts of any nature
whatsoever assessed or levied against Indemnitee in, arising out of or otherwise
with respect to any Proceeding.  The term “Assessed Amounts” does not include
Expenses.

 

(b)           “Expenses” include, without limitation, all expenses of any nature
in connection with any Proceeding, attorneys’ fees, disbursements and retainers,
accounting and witness fees, travel and deposition costs, expenses of
investigations, judicial or administrative proceedings and appeals, amounts paid
in settlement by or on behalf of Indemnitee, and any

 

--------------------------------------------------------------------------------


 

expenses of establishing a right to indemnification, pursuant to this Agreement
or otherwise, including reasonable compensation for time spent by Indemnitee in
connection with the investigation, defense or appeal of a Proceeding or action
for indemnification for which Indemnitee is not otherwise compensated by the
Company or any third party.  The term “Expenses” does not include Assessed
Amounts.

 

(c)           “Proceeding” includes, without limitation, any threatened, pending
or completed action, suit or proceeding, formal or informal, whether brought in
the name of the Company or otherwise and whether of a civil, criminal or
administrative or investigative nature, and includes all appeals, by reason of
the fact that Indemnitee is or was an officer and/or director of the Company, or
is or was serving at the request of the Company as a director, officer, employee
or agent of another enterprise, whether or not Indemnitee is serving in such
capacity at the time any liability or expense is incurred for which
indemnification or reimbursement is to be provided under this Agreement.

 

2.             Indemnification.  Subject only to the exceptions provided for in
Section 6 of this Agreement, the Company shall indemnify Indemnitee if
Indemnitee is a party to or threatened to be made a party to or is involved in
any Proceeding as a witness or participant or is otherwise involved in any
Proceeding, including a Proceeding by or in the name of the Company to procure a
judgment in its favor, by reason of the fact that Indemnitee is or was an
officer and/or director of the Company (or is or was serving at the request of
the Company as a director, officer, employee or agent of another enterprise)
against all Expenses and Assessed Amounts actually and reasonably incurred by
Indemnitee in connection with any such Proceeding, including, without
limitation, the defense or settlement of any such Proceeding; provided that any
settlement of a Proceeding (other than a Proceeding by or in the name of the
Company to procure a judgment in its favor) be approved in writing by the
Company.

 

3.             Advances of Expenses.  The Expenses incurred by Indemnitee in any
Proceeding shall be paid promptly by the Company in advance of the final
disposition of the Proceeding at the written request of Indemnitee; provided
that Indemnitee shall undertake in writing to repay any such advances if a final
judgment or other final adjudication by a court having jurisdiction in the
matter shall determine that Indemnitee is not entitled to indemnification under
this Agreement.

 

4.             Partial Indemnification.  If a final judgment or other final
adjudication by a court having jurisdiction in the matter shall determine that
Indemnitee is entitled under this Agreement to indemnification by the Company
for only a portion of the Expenses or Assessed Amounts actually and reasonably
incurred by Indemnitee in any Proceeding but not, however, for the total amount
of Indemnitee’s Expenses or Assessed Amounts, the Company shall indemnify
Indemnitee for the portion of Expenses or Assessed Amounts to which Indemnitee
is entitled.

 

5.             Indemnification Procedure.

 

(a)           Promptly after receipt by Indemnitee of notice of the commencement
of any Proceeding, Indemnitee shall, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof in writing;

 

2

--------------------------------------------------------------------------------


 

provided, however, that the failure to give such notice shall not constitute a
waiver of any right of Indemnitee (1) to any advance or indemnification
hereunder except to the extent that the Company may be prejudiced by the failure
of Indemnitee to give such notice, but then only to the extent of such
prejudice, or (2) to release the Company from any obligation to indemnify
Indemnitee which the Company may otherwise have to Indemnitee.  The Indemnitee
shall give the Company such information and cooperation as the Company may
reasonably require and as shall be within the Indemnitee’s power.

 

(b)           If a claim for indemnification or advances under this Agreement is
not paid by the Company within 30 days of receipt of written notice, the rights
provided by this Agreement shall be enforceable by Indemnitee in any court of
competent jurisdiction in the State of Hawaii.  The Company shall have the
burden of proving by clear and convincing evidence that Indemnitee is not
entitled to indemnification or advances under the Agreement.

 

(c)           Indemnitee’s Expenses incurred in connection with any Proceeding
concerning Indemnitee’s right to indemnification or advances in whole or in part
pursuant to this Agreement shall also be indemnified by the Company regardless
of the outcome of such a Proceeding.

 

(d)           With respect to any Proceeding for which indemnification is
requested, the Company will be entitled to participate therein at its own
expense and, except as otherwise provided herein, to the extent that it may
wish, the Company may assume the defense thereof, with counsel selected by the
Company and approved by the Indemnitee, which approval shall not be unreasonably
withheld.  After notice from the Company to Indemnitee of its election to assume
the defense of a Proceeding, the Company will not be liable to Indemnitee under
this Agreement for any Expense subsequently incurred by Indemnitee in connection
with the defense thereof, except as otherwise provided herein.  Indemnitee shall
have the right to employ Indemnitee’s own counsel in any Proceeding, but the
fees and expenses of such counsel incurred after notice from the Company of its
assumption of the defense of the Proceeding shall be at the expense of
Indemnitee, unless (i) the employment of counsel by Indemnitee has been
authorized by the Company, (ii) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of the defense of a Proceeding, or (iii) the Company shall not in fact
have employed counsel to assume the defense of a Proceeding, in each of which
cases the fees and expenses of Indemnitee’s counsel shall be advanced by the
Company.  The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which Indemnitee has
reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee.

 

6.             Exceptions to Indemnification.  The Company shall not be liable
under this Agreement to pay any amount or otherwise be obligated under this
Agreement:

 

(a)           To indemnify or advance funds to Indemnitee for Expenses with
respect to Proceedings initiated or brought voluntarily by Indemnitee and not by
way of defense, except with respect to Proceedings brought to establish or
enforce a right to indemnification under this Agreement, but such
indemnification or advancement of Expenses may be provided by the Company in
specific cases if the Board of Directors of the Company determines it to be
appropriate;

 

3

--------------------------------------------------------------------------------


 

(b)           To indemnify Indemnitee for any Expenses or Assessed Amounts in
any Proceeding for which payment is actually made to Indemnitee under a valid
and collectible insurance policy, except in respect of any excess beyond the
amount of payment under such insurance policy;

 

(c)           To indemnify Indemnitee for any Expenses or Assessed Amounts in
any Proceeding to the extent Indemnitee has otherwise actually received payment
(under an insurance policy or otherwise) of amounts otherwise indemnified or
payable hereunder;

 

(d)           To indemnify Indemnitee for any Expenses or Assessed Amounts in
any Proceeding for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Securities Exchange Act of 1934, the rules and regulations
promulgated thereunder and amendments thereto or similar provisions of any
federal or state statute;

 

(e)           To indemnify Indemnitee for any Expenses or Assessed Amounts in
any Proceeding on account of Indemnitee’s conduct which is determined by a final
judgment or other final adjudication by a court having jurisdiction in the
matter to have been knowingly fraudulent, deliberately dishonest or a result of
willful misconduct; or

 

(f)            If a final judgment or other final adjudication by a court having
jurisdiction in the matter finally determines that indemnification hereunder is
not permitted by law.

 

7.             Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all papers required and shall
do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.

 

8.             Indemnification Not Exclusive; Additional Indemnification.  The
indemnification provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may be entitled under the Articles of
Incorporation, By-Laws, any agreement, vote of shareholders or disinterested
directors, provision of Hawaii law, or otherwise, both as to action in
Indemnitee’s official capacity and as to action in another capacity on behalf of
the Company while holding such office.

 

Notwithstanding any other provision of this Agreement, the Company agrees to
indemnify the Indemnitee to the fullest extent permitted by law notwithstanding
that such indemnification is not specifically authorized by the other provisions
of this Agreement, the Company’s Articles of Incorporation, the Company’s
By-Laws or by statute.  In the event of any changes after the date of this
Agreement in any applicable law, statute or rule which expand the right of a
Hawaii corporation to indemnify its directors or officers or other person
serving in a capacity set forth in Section 2, the Indemnitee’s rights and the
Company’s obligations under this Agreement shall be expanded to the full extent
permitted by such changes.  In the event of any changes in any applicable law,
statute or rule which narrow the right of a Hawaii corporation to indemnify a
director or officer or other person serving in any capacity as provided in
Section 2,

 

4

--------------------------------------------------------------------------------


 

such changes to the extent not otherwise required by such law, statute or
rule to be applied to this Agreement shall have no effect on this Agreement or
the parties’ rights and obligations hereunder.

 

9.             Consent to Jurisdiction.  The Company and the Indemnitee each
hereby irrevocably consent to the jurisdiction of the courts of the State of
Hawaii for all purposes in connection with any action or proceeding which arises
out of or relates to this Agreement and agree that any action instituted under
this Agreement shall be brought only in a state court of the State of Hawaii.

 

10.          Successors and Assigns.  This Agreement shall be binding upon, and
shall inure to the benefit of Indemnitee and Indemnitee’s heirs, executors,
administrators and assigns, whether or not Indemnitee has ceased to be a
director or officer, and the Company and its successors and assigns.

 

11.          Severability.  Each and every provision of this Agreement is
separate and distinct so that, if any provision hereof shall be held to be
invalid or unenforceable for any reason, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof. 
To the extent required, any provision of this Agreement may be modified by a
court having jurisdiction of the matter to preserve its validity and to provide
Indemnitee with the broadest possible indemnification permitted under Hawaii
law.

 

12.          Savings Clause.  If this Agreement or any provision hereof is
invalidated on any ground by any court having jurisdiction of the matter, the
Company shall nevertheless indemnify Indemnitee as to any Expenses and Assessed
Amounts incurred with respect to any Proceeding to the full extent permitted by
any applicable provision of this Agreement that has not been invalidated or by
any other applicable provision of Hawaii law.

 

13.          Interpretation; Governing Law.  Headings in this Agreement are for
convenience only and shall not be used in construing meaning.  This Agreement
shall be governed and interpreted in accordance with the laws of the State of
Hawaii.  It is understood that the parties hereto intend this Agreement to be
interpreted and enforced so as to provide indemnification to the Indemnitee to
the fullest extent permitted by law.

 

14.          Amendments.  No amendment, waiver, modification, termination or
cancellation of this Agreement shall be effective unless signed by the parties
against whom enforcement is sought.  The indemnification rights afforded to
Indemnitee hereby are contract rights and may not be diminished, eliminated or
otherwise affected by amendments to the Articles of Incorporation, By-Laws or by
other agreements, including insurance policies.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Indemnity Agreement as of the
date first written above.

 

 

INDEMNITEE

 

 

 

 

 

 

 

HAWAIIAN ELECTRIC INDUSTRIES, INC.

 

 

 

By

 

 

 

Its

 

6

--------------------------------------------------------------------------------